

 

SERIES 2008-1 NOTE PURCHASE AGREEMENT

DATED AS OF MARCH 27, 2008

BETWEEN

TAL ADVANTAGE II LLC,

AS ISSUER,

THE NOTEHOLDERS FROM TIME TO TIME PARTY HERETO

AND

THE OTHER FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

 

 

TAL ADVANTAGE II LLC SERIES 2008-1, FLOATING RATE SECURED NOTES

 

 

 

 

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

 

 

 

 

 

Page No.

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

 

Section 1.1

 

Certain Defined Terms

 

1

Section 1.2

 

Other Terms

 

3

Section 1.3

 

Computation of Time Periods

 

3

Section 1.4

 

Statutory References

 

3

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

PURCHASE OF THE NOTES

 

 

 

 

 

 

 

Section 2.1

 

Sale and Delivery of the Notes

 

4

Section 2.2

 

Acceptance and Custody of Notes

 

5

Section 2.3

 

Increase/Reduction of the Series 2008-1 Note Existing Commitment

 

5

Section 2.4

 

Payments, Computations, Etc.

 

6

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

CONDITIONS OF PURCHASE

 

 

 

 

 

 

 

Section 3.1

 

Conditions Precedent to Initial Purchase

 

7

Section 3.2

 

Conditions Precedent to Each Series 2008-1 Advance

 

7

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

Section 4.1

 

Representations and Warranties of the Issuer

 

8

Section 4.2

 

Representations, Warranties and Agreements of the Purchasers

 

8

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

GENERAL COVENANTS

 

 

 

 

 

 

 

Section 5.1

 

General Covenants of the Issuer

 

10

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

INDEMNIFICATION

 

 

 

 

 

 

 

Section 6.1

 

Indemnities by the Issuer

 

11

 

 

-i-

 

--------------------------------------------------------------------------------






 

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

THE DEAL AGENT

 

 

 

 

 

 

 

Section 7.1

 

Authorization and Securities Action

 

13

Section 7.2

 

Delegation of Duties

 

13

Section 7.3

 

Exculpatory Provisions

 

13

Section 7.4

 

Reliance

 

14

Section 7.5

 

Non-Reliance on Deal Agents and Other Purchasers

 

14

Section 7.6

 

Deal Agent in its Individual Capacity

 

14

Section 7.7

 

Successor Deal Agent

 

14

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

Section 8.1

 

Amendments and Waivers

 

16

Section 8.2

 

Notices, Etc.

 

16

Section 8.3

 

No Waiver; Remedies

 

17

Section 8.4

 

Binding Effect

 

17

Section 8.5

 

Term of this Agreement

 

17

Section 8.6

 

GOVERNING LAW

 

17

Section 8.7

 

WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION

 

17

Section 8.8

 

Inspection Rights, Costs, Expenses and Taxes

 

18

Section 8.9

 

No Proceedings

 

19

Section 8.10

 

Recourse Against Certain Parties

 

20

Section 8.11

 

Ratable Payments

 

21

Section 8.12

 

Confidentiality

 

21

Section 8.13

 

Execution in Counterparts; Severability; Integration

 

21

 

 

 

 

 

SCHEDULE 1

 

CONDITIONS PRECEDENT TO INITIAL PURCHASE

 

 

SCHEDULE 2

 

PURCHASE LIMITS

 

 

EXHIBIT A

 

FORM OF COMPLIANCE CERTIFICATE AND FUNDING NOTICE

 

 

EXHIBIT B

 

FORM OF RELATED GROUP ADDITION NOTICE

 

 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

 

EXHIBIT D

 

FORM OF INCREASE LETTER

 

 

 

 

-ii-

 

--------------------------------------------------------------------------------






 

This SERIES 2008-1 NOTE PURCHASE AGREEMENT (as amended, modified and
supplemented from time to time in accordance with its terms, this “Agreement”),
dated as of March 27, 2008, is entered into by and among:

 

(1)

TAL ADVANTAGE II LLC, a limited liability company organized under the laws of
the State of Delaware (together with its successors and assigns, the “Issuer”);

 

(2)

The Purchasers from time to time party hereto;

 

(3)

The financial institutions made party to this Agreement from time to time
pursuant to a Related Group Addition Notice and listed under the heading “The
Deal Agents” together with their respective successors and assigns (the “Deal
Agents”);

 

(4)

The Liquidity Providers from time to time party hereto; and

 

(5)

The Liquidity Agents from time to time party hereto.

In consideration of the premises and mutual covenants herein contained, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms.

(1) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.1. In addition, capitalized terms used but not defined
herein have the meanings given to such terms in the Appendix A to the Indenture,
dated as of March 27, 2008 (as amended, restated or supplemented from time to
time, the “Indenture”), by and between the Issuer and U.S. Bank National
Association, as indenture trustee (the “Indenture Trustee”) or, if such terms
are not defined therein, such terms shall have the meanings given to such terms
in the Series 2008-1 Supplement, dated as of March 27, 2008 (as amended,
restated or supplemented from time to time, the “Supplement”), by and between
the Issuer and the Indenture Trustee.

(2) As used in this Agreement and its exhibits, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Assignment and Acceptance”: Any properly completed agreement substantially in
the form of Exhibit C hereto.

“Closing Date”: March 27, 2008.

 

 

-1-

 

--------------------------------------------------------------------------------






“Collection Date”: The date on which the last to occur of the following events
occurs: (i) the Aggregate Series 2008-1 Principal Balance has been reduced to
zero, (ii) the Purchasers have received all amounts of interest due in respect
of the Notes and other amounts due to the Purchasers in connection with this
Agreement, the Indenture and the Supplement and (iii) the Deal Agents have
received all amounts due to them in connection with this Agreement.

“Commercial Paper”: On any day, any commercial paper note issued by, or on
behalf of, a CP Purchaser for the purpose of financing or maintaining its
investment in the Notes, including all such commercial paper notes so issued to
re-finance matured commercial paper notes issued by, or on behalf of, such CP
Purchaser that were originally issued to finance or maintain such CP Purchaser’s
investment in the Notes.

“Conversion Date”: This term shall have the meaning set forth in the Supplement.

“CP Purchaser”: Any Purchaser which is designated as a CP Purchaser on the
signature pages hereto or in an Assignment and Acceptance or a Related Group
Addition Notice pursuant to which it became a party to this Agreement.

“Deal Agent’s Account”: With respect to each Deal Agent, the account notified by
the Deal Agent to the Issuer as the “Deal Agent’s Account”.

“Increase Notice”: Any properly completed notice substantially in the form of
Exhibit D hereto.

“Indemnified Amounts”: This term shall have the meaning set forth in Section 6.1
hereof.

“Indemnified Party”: This term shall have the meaning set forth in Section 6.1
hereof.

“Liquidity Agent”: With respect to any CP Purchaser, the Person acting as agent
for its related Liquidity Providers pursuant to a properly completed Related
Group Addition Notice.

“Liquidity Agreement”: Any or all, as the context may require, of each liquidity
agreement or liquidity purchase agreement (however denominated) among a
Liquidity Agent, one or more related Liquidity Providers, the related CP
Purchaser and any other parties thereto, in each case as the same may be
amended, supplemented, restated, replaced or otherwise modified from time to
time in accordance with its terms.

“Liquidity Provider”: Each liquidity bank that, pursuant to the terms of a
Liquidity Agreement, agrees to fund Series 2008-1 Advances pursuant to a
properly completed Related Group Addition Notice or an Assignment and
Acceptance.

“Note”: Any Series 2008-1 Note.

“Percentage”: With respect to any Purchaser as of any date of determination, the
percentage equivalent of a fraction, the numerator of which is equal to the
Purchaser’s Purchase Limit and the denominator of which is equal to the
aggregate Purchase Limit for all Purchasers.

“Purchase”: The initial purchase by a Purchaser of the Notes from the Issuer and
the payment of any additional Series 2008-1 Advance by a Purchaser.

 

 

-2-

 

--------------------------------------------------------------------------------






“Purchase Limit”: The maximum amount of Series 2008-1 Advances that a Purchaser
that is not a CP Purchaser shall, or a CP Purchaser may, in its sole discretion,
elect to (or, if the CP Purchaser elects, in its sole discretion, not to fund
such Series 2008-1 Advance, the Liquidity Provider(s) shall) fund to the Issuer
hereunder, as set forth on Schedule 2 hereto (as such Schedule 2 shall be deemed
to be amended by a properly executed Related Group Addition Notice, Assignment
and Acceptance or Increase Notice).

“Purchaser”: Any CP Purchaser, any Liquidity Provider and any other Person that
may agree from time to time, pursuant to the pertinent Assignment and Acceptance
or Related Group Addition Notice, to fund a Series 2008-1 Advance hereunder and
their successors and assigns. The initial Purchaser hereunder shall be Fortis
Capital Corp.

“Rating Agency”: Any rating agency that has been requested to issue a rating
with respect to the Commercial Paper issued by, or on behalf of, a CP Purchaser.

“Related Group”: For each CP Purchaser, such CP Purchaser and its related Deal
Agent, Liquidity Agent and Liquidity Providers and the term “related” shall have
the correlative meaning. Any Purchaser that has no CP Purchaser affiliated with
it for purposes of this Agreement shall be treated as its own Related Group.

“Related Group Addition Notice”: Any properly completed notice substantially in
the form of Exhibit B hereto.

Section 1.2 Other Terms.

All accounting terms not defined herein shall have the respective meanings given
to them under GAAP consistently applied. To the extent that the definitions of
accounting terms in this Agreement are inconsistent with the meanings of such
terms under GAAP or regulatory principles, the definitions contained in this
Agreement or in any certificate or other document shall control.

Section 1.3 Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”

Section 1.4 Statutory References.

References in this Agreement to any section of the UCC shall mean, on or after
the effective date of adoption of any revision to the UCC in the applicable
jurisdiction, such revised or successor section thereto.

 

 

-3-

 

--------------------------------------------------------------------------------






ARTICLE II

PURCHASE OF THE NOTES

Section 2.1 Sale and Delivery of the Notes.

(a) On the basis of the representations and warranties and subject to the terms
and conditions set forth herein and in the other Transaction Documents, the
Issuer agrees to deliver on the Closing Date, to each of the Persons set forth
on Schedule 2, a Note with a maximum aggregate principal amount of up to the
amount set forth opposite such Person’s name on Schedule 2. The Notes shall be
duly executed by the Issuer, duly authenticated by the Indenture Trustee and
registered in the name of each of the Persons set forth on Schedule 2 or its
nominee. In connection with any transfer of a Note made in accordance with
Section 202 of the Supplement (including the related Series 2008-1 Note Existing
Commitment), the Issuer agrees to deliver a Note in the name of such transferee
or its nominee on behalf of such transferee and its Related Group in the maximum
aggregate principal amount determined pursuant to the related Assignment and
Acceptance. Any such assignment of a Series 2008-1 Note and all or a portion of
the Series 2008-1 Existing Commitment of a Series 2008-1 Noteholder may be
effected by the execution and delivery to the Issuer and the Indenture Trustee
of an Assignment and Assumption Agreement and a Related Group Addition Notice.
The actual outstanding principal balance of the Notes will be increased and
decreased from time to time in accordance with the terms hereof, the Supplement
and the Indenture.

(b) The Issuer may request (each such request to be substantially in the form of
Exhibit A hereto, a “Funding Notice”), to the Deal Agents by delivery of a
Funding Notice to the Administrative Agent that the Purchasers make a Series
2008-1 Advance, each such Funding Notice to be irrevocable when given and shall
be on the terms and conditions set forth herein and in Section 205(b) of the
Supplement.

(c) The Issuer may, within 60 days, but no later than 45 days (or such shorter
period as may be approved by the parties hereto), prior to the then current
Conversion Date, by written notice to each Deal Agent, with a copy to the
Indenture Trustee and the Series Enhancer, if any, for Series 2008-1, request
the Purchasers to extend the Conversion Date for an additional period of up to
364 days from the then current Conversion Date. Each of the Purchasers shall
make a determination, in its sole discretion and after a full credit review,
within 30 days of its receipt of the Issuer’s request, as to whether or not it
will agree to extend the Conversion Date; provided, however, that the failure of
any Purchaser to make a timely response to the Issuer’s request for extension of
the Conversion Date shall be deemed to constitute a refusal by such Purchasers
to extend the Conversion Date. Any such renewal shall become effective only upon
written confirmation to the Issuer by each Deal Agent on behalf of the
consenting Purchaser of its agreement to so renew, upon receipt by each Deal
Agent of any fees required to be paid in connection with such renewal, and
receipt by the Issuer and such Deal Agent of the written consent of the Series
Enhancer for Series 2008-1, if any, to such extension of the Conversion Date.

 

 

-4-

 

--------------------------------------------------------------------------------






Section 2.2 Acceptance and Custody of Notes.

On the Closing Date, each Deal Agent shall take delivery of the applicable Note
and maintain custody thereof on behalf of its related Purchaser.

Section 2.3 Increase/Reduction of the Series 2008-1 Note Existing Commitment.

(a) The Issuer may, upon at least 30 days’ written notice to each Purchaser and
Deal Agent, with a copy to the Indenture Trustee and the Series Enhancer,
terminate in whole, or reduce in part, the then unused Series 2008-1 Note
Existing Commitment of each Series 2008-1 Noteholder; provided, however, that
each partial reduction of the Series 2008-1 Note Existing Commitment shall be in
amounts equal to $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall be allocated pro rata among the Notes (based on the then
current maximum principal amount of each such Note). Each notice of reduction or
termination pursuant to this Section 2.3 shall be irrevocable. Notwithstanding
the foregoing, the Issuer may on any Business Day reduce to zero and terminate
the Series 2008-1 Note Existing Commitment in connection with a refinancing of
the Notes upon (a) at least five (5) Business Days prior written notice to each
Deal Agent, with a copy to the Indenture Trustee and the Series Enhancer, if
any, specifying the proposed Payment Date of such termination, and (b) payment
in full of (i) the principal of, and interest on, the Notes and (ii) Breakage
Costs, if any, and all other Outstanding Obligations of the Issuer under the
Supplement and this Agreement.

(b) The Issuer may, by means of a letter delivered to Administrative Agent and
the Indenture Trustee on not more than five (5) occasions prior to the
Conversion Date, request that the aggregate Series 2008-1 Note Existing
Commitments be increased by an aggregate amount not to exceed One Hundred Twenty
Five Million Dollars ($125,000,000), by (a) increasing the commitment of one or
more then existing Series 2008-1 Noteholders that have agreed to such increase
and/or (b) by issuing additional Series 2008-1 Notes to adding one or more
commercial banks, finance companies or other Persons acceptable to the Issuer
(each an “Additional Series 2008-1 Noteholder”) with a Series 2008-1 Note
Existing Commitment in an amount agreed to by any such Additional Series 2008-1
Noteholder; provided that until such time as the Series 2008-1 Note Existing
Commitment of Fortis shall have been reduced to Seventy Five Million Dollars
($75,000,000), any incremental additional commitments that may become available
to the Issuer pursuant to this Section 205(d) shall be used to decrease the
commitment of Fortis. Any such increase in the aggregate Series 2008-1 Note
Existing Commitment made in accordance with this Section 205(d) shall be
effective three Business Days after the date on which Issuer has delivered to
the Administrative Agent and the Indenture Trustee the Increase Notice (as such
term is defined herein) (in the case of an increase in the Commitments of an
existing Series 2008-1 Noteholder) or Related Group Addition Notice (as such
term is defined herein) (in the case of the addition of an Additional Series
2008-1 Noteholders). If the Issuer pays or agrees to pay to any Series 2008-1
Noteholder or Additional Series 2008-1 Noteholder, any increased Commitment Fee
and/or Applicable Margin, then the terms of this Supplement shall automatically
be amended with the effect that the amount of such increased Commitment Fee
and/or Applicable Margin shall be payable on a prospective basis to all then
existing Series 2008-1 Noteholders.

 

 

-5-

 

--------------------------------------------------------------------------------






Section 2.4 Payments, Computations, Etc.

(a) Unless otherwise expressly provided herein, in the Indenture or the
Supplement, all amounts to be paid or deposited by the Issuer hereunder to a
Deal Agent or a Related Group shall be paid or deposited in accordance with the
terms hereof no later than 11:00 a.m. (New York time) on the day when due in
lawful money of the United States in immediately available funds to the
applicable Deal Agent’s Account. The Issuer shall, to the extent permitted by
law, pay to the Series 2008-1 Noteholders interest on all amounts not paid or
deposited when due on the Notes at the Default Rate, payable on demand, but only
to the extent provided in Sections 203(b) and 203(c) of the Supplement. Such
interest shall be retained by the Deal Agents except, in each case, to the
extent that such failure to make a timely payment or deposit has continued
beyond the date for distribution by the Deal Agents of such overdue amount to
the related Series 2008-1 Noteholders, in which case such interest accruing
after such date shall be for the account of, and distributed by the Deal Agents
to, such related Series 2008-1 Noteholders. All computations of interest and
other fees hereunder shall be made on the basis of a year of 360 days (or, in
the case of interest calculated at the Base Rate, 365 or 366 days, as
applicable) for the actual number of days (including the first but excluding the
last day) elapsed.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next Business Day, and such
extension of time shall in such case be included in the computation of payment
of any interest or any fee payable hereunder, as the case may be.

 

 

-6-

 

--------------------------------------------------------------------------------






ARTICLE III

CONDITIONS OF PURCHASE

Section 3.1 Conditions Precedent to Initial Purchase.

The initial Purchase hereunder is subject to the satisfaction, on or before the
date of such purchase, as determined by the initial Purchaser, of each condition
precedent listed in Schedule 1 hereto and Section 501 of the Supplement.

Section 3.2 Conditions Precedent to Each Series 2008-1 Advance.

Each Series 2008-1 Advance (including the initial Series 2008-1 Advance) from
the Issuer shall be subject to the satisfaction of the conditions precedent
listed in Section 502 of the Supplement.

 

 

-7-

 

--------------------------------------------------------------------------------






ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of the Issuer.

The Issuer represents and warrants to the Deal Agents and the Purchasers as
follows:

(1) Information. No information, exhibit, financial statement, document, book,
record or report furnished or to be furnished by it to a Deal Agent or a
Purchaser in writing (i) is or will be inaccurate in any material respect as of
the date it is or shall be dated or (except as otherwise disclosed to the
recipient thereof at the time of delivery or thereafter) as of the date so
furnished and (ii) no such document contains or will contain any material
misstatement of fact or omits or shall omit to state a material fact necessary
to make the statements contained therein not misleading in light of the
statements made therein, in each case as of the date it is or shall be dated or
(except as otherwise disclosed to the recipient thereof at the time of delivery
or thereafter) as of the date so furnished.

(2) Accuracy of Representations and Warranties. Each representation and warranty
made by it contained herein or in any certificate or other document furnished by
it pursuant hereto or to any Series 2008-1 Transaction Document or in connection
herewith or therewith is true and correct in all material respects as of the
date made by it.

(3) Offer and Sale. Neither the Issuer nor any Person acting on its behalf has
offered to sell the Notes by any form of general solicitation or general
advertising. The Issuer has not offered or sold the Notes or other similar
security in any manner that would render the issuance and sale of the Notes a
violation of the Securities Act, require registration pursuant thereto, nor has
it authorized nor will it authorize any person to act in such manner.

Section 4.2 Representations, Warranties and Agreements of the Purchasers.

Each Purchaser hereby represents and warrants to, and agrees with, the Issuer
that:

(1) The Purchaser understands that the Note purchased by it has not been
registered under the Securities Act or the securities laws of any State and, if
the Note is not then registered under applicable federal and State securities
law (which registration the Issuer is not obligated to effect), it will not
offer to sell, transfer or otherwise dispose of the Note or any portion thereof
except in a transaction which is exempt from such registration.

(2) The Purchaser is acquiring the Note for its own account, and not as a
nominee for any other Person, and the Purchaser is not acquiring the Note with a
view to or for sale or transfer in connection with any distribution of the Note
under the Securities Act, but subject, nevertheless, to the condition that all
dispositions of its property shall at all times be within its control.

(3) The Purchaser is an institutional “accredited investor” of the type
described in clause (1) of Section 501(a) of Regulation D under the Securities
Act.

 

 

-8-

 

--------------------------------------------------------------------------------






(4) The Purchaser is not acquiring the Note with the assets of a Benefit Plan
Investor.

(5) Neither the Purchaser nor any Person acting on its behalf has offered to
sell the Note by any form of general solicitation or general advertising. The
Purchaser has not offered the Note in any manner that would render the issuance
and sale of the Note a violation of the Securities Act, or require registration
pursuant thereto, nor has it authorized nor will it authorize any person to act
in such manner.

 

 

-9-

 

--------------------------------------------------------------------------------






ARTICLE V

GENERAL COVENANTS

Section 5.1 General Covenants of the Issuer.

The Issuer hereby covenants with each Deal Agent and the Purchasers as follows:

(1) The Issuer hereby agrees to notify the Deal Agents and the Series Enhancer,
if any, for Series 2008-1 as soon as possible, and in any event within five (5)
days after the earlier to occur of (i) actual knowledge and (ii) notice to the
Issuer, of (a) the occurrence of any Event of Default, (b) the occurrence of any
Early Amortization Event, (c) any fact, condition or event which, with the
giving of notice or the passage of time or both, could become an Event of
Default, (d) any fact, condition or event which, with the giving of notice or
the passage of time or both, could become an Early Amortization Event, (e) the
failure of the Issuer to observe any of its material undertakings under the
Series 2008-1 Transaction Documents or (f) any change in the status or condition
of the Issuer or the Manager that would reasonably be expected to adversely
affect the Issuer’s or the Manager’s ability to perform its obligations under
the Series 2008-1 Transaction Documents.

(2) The Issuer agrees not to sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the sale of the Note in a manner that would
require the registration under the Securities Act of the sale to any Purchaser
of any Note.

(3) Any notice of any voluntary Prepayment of the Notes made in accordance with
the provisions of Section 204(b) of the Supplement shall be irrevocable when
given.

 

 

-10-

 

--------------------------------------------------------------------------------






ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnities by the Issuer.

Without limiting any other rights which the Deal Agents, the Liquidity Agents,
the Purchasers or any of their respective Affiliates, officers, directors,
employees and/or agents thereof or their respective successors and assigns may
have hereunder or under applicable law, the Issuer hereby agrees to indemnify
each of the Deal Agents, the Liquidity Agents, the Purchasers and each of their
respective officers, directors, employees, counsel and agents thereof (each, an
“Indemnified Party”) from and against any and all liabilities, losses, damages,
costs and expenses (including reasonable and documented, out-of-pocket costs of
defense and legal fees and expenses) which may be incurred or suffered by such
Indemnified Party, except to the extent caused by the gross negligence or
willful misconduct of the Indemnified Party (all of the foregoing being
collectively referred to as “Indemnified Amounts”) as a result of claims,
actions, suits or judgments asserted or imposed against an Indemnified Party and
arising out of this Agreement and the Transaction Documents or the transactions
contemplated thereby or the ownership or security interest in any Transferred
Assets as contemplated herein including, without limitation, as a result of (i)
an action or inaction by the Issuer that is contrary to the terms of this
Agreement or any other Transaction Document to which it is a party, (ii) a
breach by the Issuer of any of its covenants and agreements set forth in this
Agreement or any other Transaction Document to which it is a party, (iii) any
information provided by the Issuer in writing being untrue in any material
respect as of the date provided, and (iv) any representation or warranty of the
Issuer proven to have been false or misleading in any material respect when made
or deemed made in this Agreement or in any Transaction Document.

Promptly after receipt by an Indemnified Party of notice of the assertion of a
claim or the commencement of a proceeding by a third party with respect to any
matter referred to in this Section 6.1 which could be the subject of an
indemnification claim against the Issuer hereunder, such Indemnified Party shall
give written notice thereof to the Issuer and thereafter shall keep the Issuer
reasonably informed with respect thereto; provided, however, that failure of an
Indemnified Party to give the Issuer written notice as provided herein shall not
relieve the Issuer of its obligations hereunder unless the Issuer is materially
and adversely prejudiced thereby and, in any such instance, the indemnification
obligation of the Issuer to such Indemnified Party shall only be reduced by the
amount of incremental costs or losses to the Issuer related to the failure to
deliver such notice in a timely manner. If any such proceeding (including any
litigation, arbitration or similar proceeding) shall be brought against any
Indemnified Party, the Issuer or the Manager shall be entitled to assume the
defense thereof at the Issuer’s or the Manager’s expense with counsel chosen by
the Issuer or the Manager and reasonably satisfactory to the Indemnified Party;
provided, however, that any Indemnified Party may at its own expense retain
separate counsel to participate in such defense. The Issuer and the Manager
shall not be liable under this Article VI for any amount paid in settlement of
such claims or proceedings without the consent of the Issuer or the Manager
unless such consent is unreasonably withheld. All Indemnified Amounts shall be
paid to the appropriate Indemnified Party within 30 days after such Indemnified
Party’s written demand for such amount.

 

 

-11-

 

--------------------------------------------------------------------------------






Notwithstanding anything to the contrary, the Issuer’s obligations to make
payments under this Section 6.1 shall be limited solely to funds available from
time to time for such purpose pursuant to Section 302 or Section 806 of the
Indenture and to the extent they are not so paid, such obligations shall not
constitute a “claim” (as defined in Section 101(5) of the Bankruptcy Code)
against the Issuer.

 

 

-12-

 

--------------------------------------------------------------------------------






ARTICLE VII

THE DEAL AGENT

Section 7.1 Authorization and Securities Action.

Each Purchaser hereby designates and appoints its related Deal Agent as a Deal
Agent hereunder, and authorizes its related Deal Agent to take such actions as
agent on its behalf and to exercise such powers as are delegated to the Deal
Agents by the terms of this Agreement together with such powers as are
reasonably incidental thereto. Each Purchaser and each Deal Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Purchaser or any other Deal Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of a Purchaser or a Deal Agent shall be read into this
Agreement or otherwise exist for any Purchaser or any Deal Agent. In performing
its functions and duties hereunder, each Deal Agent shall act solely as agent
for its related Purchaser and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for the Issuer
or any of its successors or assigns. The Deal Agents shall not be required to
take any action which exposes the Deal Agents to personal liability or which is
contrary to this Agreement, any other Series 2008-1 Transaction Document or
applicable law. The appointment and authority of the Deal Agents hereunder shall
terminate on the Collection Date.

Section 7.2 Delegation of Duties.

Each Deal Agent may execute any of its duties under this Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Each Deal Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 7.3 Exculpatory Provisions.

The Deal Agents and any of their respective directors, officers, agents or
employees shall not be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement (except for its,
their or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Purchasers for any recitals, statements,
representations or warranties made by the Issuer contained in this Agreement or
in any certificate, report, statement or other document referred to or provided
for in, or received under or in connection with, this Agreement or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other document furnished in connection herewith, or for
any failure of the Issuer to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article III hereof. The Deal Agents
shall not be under any obligation to any Purchaser to ascertain or to inquire as
to the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement, or to inspect the properties, books or
records of the Issuer. No Deal Agent shall be deemed to have knowledge of any
Event of Default or Early Amortization Event unless such Deal Agent has received
written notice to such effect from the Issuer, the Indenture Trustee or a
Purchaser.

 

 

-13-

 

--------------------------------------------------------------------------------






Section 7.4 Reliance.

The Deal Agents shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by them to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Issuer), independent accountants and other experts
selected by the Deal Agents. The Deal Agents shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other document furnished in connection herewith unless it shall first receive
such advice or concurrence of the related Purchasers, as it deems appropriate or
it shall first be indemnified to its satisfaction by the Purchasers, provided
that unless and until the Deal Agents shall have received such advice, the Deal
Agents may take or refrain from taking any action as such Deal Agents shall deem
advisable and in the best interests of the related Purchasers. The Deal Agents
shall in all cases be fully protected in acting, or refraining from acting, in
accordance with a request of the related Purchasers, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Purchasers.

Section 7.5 Non-Reliance on Deal Agents and Other Purchasers.

Each Purchaser expressly acknowledges that none of the Deal Agents or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Deal Agents hereafter taken, including, without limitation, any review of
the affairs of the Issuer, shall be deemed to constitute any representation or
warranty by the Deal Agents. Each Purchaser represents and warrants to the Deal
Agents that it has made and will make, independently and without reliance upon
the Deal Agents or any other Purchaser and based on such documents and
information as it has deemed appropriate, its own appraisal of and investigation
into the business, operations, property, prospects, financial and other
conditions and creditworthiness of the Issuer and the Manager and made its own
decision to enter into this Agreement.

Section 7.6 Deal Agent in its Individual Capacity.

Any of the Deal Agents and their Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Issuer or any
Affiliate of the Issuer as though the Deal Agents were not the Deal Agents
hereunder. With respect to the acquisition of the Notes pursuant to this
Agreement, each of the Deal Agents and their Affiliates shall have the same
rights and powers under this Agreement as any Purchaser and may exercise the
same as though it were not a Deal Agent and the terms “Purchaser” and
“Purchasers” shall include the Deal Agents in their individual capacity, if any
such Deal Agent shall become a Purchaser hereunder.

Section 7.7 Successor Deal Agent.

Each Deal Agent may, upon 5 days’ notice to the Issuer, the related Purchasers
and the Series Enhancer, if any, and each Deal Agent will, upon the direction of
all of its related Purchasers, resign as Deal Agent. If such Deal Agent shall
resign, then the Purchasers related to such Deal Agent during such 5-day period
shall appoint from among the applicable Purchasers a

 

 

-14-

 

--------------------------------------------------------------------------------






successor agent. If for any reason no successor Deal Agent is appointed during
such 5-day period, then effective upon the termination of such 5-day period, the
Purchasers related to such Deal Agent shall perform all of the duties of a Deal
Agent hereunder and the Issuer shall for all purposes deal directly with such
Purchasers. After any retiring Deal Agent’s resignation hereunder as Deal Agent,
the provisions of Article VI and Article VII hereof shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Deal Agent
under this Agreement. Any retiring Deal Agent shall provide prompt written
notice of its resignation hereunder to each Rating Agency.

 

 

-15-

 

--------------------------------------------------------------------------------






ARTICLE VIII

MISCELLANEOUS

Section 8.1 Amendments and Waivers.

(1) No amendment, waiver or modification of any provision of this Agreement
shall be effective without the written agreement of the Issuer, Purchasers
representing in aggregate more than fifty percent (50%) of the then aggregate
Series 2008-1 Note Existing Commitment (or, if the Conversion Date has occurred,
the then Aggregate Series 2008-1 Principal Balance), the Deal Agents and, unless
such amendment or modification deals solely with the matters set forth in
Article VII hereof, the Control Party for Series 2008-1; provided, however, that
no such amendment, modification or waiver shall:

(a) without consent of each affected Purchaser and Deal Agent, (A) reduce the
amount of any fee payable to the Purchasers or the Deal Agents for the benefit
of the Purchasers, (B) consent to, or permit the assignment or transfer by the
Issuer of any of its rights and obligations under this Agreement, (C) amend this
Agreement in any way that would require the consent of each Noteholder under
Section 1002(a) of the Indenture, (D) extend the Conversion Date or increase its
Series 2008-1 Note Existing Commitment or (E) amend or modify any defined term
(or any defined term used directly or indirectly in such defined term) used in
clauses (A) through (D) above in a manner which would circumvent the intention
of the restrictions set forth in such clauses; or

(b) without the written consent of each affected Deal Agent, amend, modify or
waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of each such Deal Agent.

Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. Any modification or waiver shall apply to
each of the Purchasers equally and shall be binding upon the Issuer, the
Purchasers and the Deal Agents.

(2) The Deal Agents shall provide prompt written notice of the nature of each
amendment to this Agreement, and shall, simultaneously therewith, deliver a copy
of such amendment to each Rating Agency.

Section 8.2 Notices, Etc.

All demands, notices and communications hereunder shall be in writing,
personally delivered, by facsimile (with subsequent telephone confirmation of
receipt thereof), or sent by internationally recognized overnight courier
service, to the addresses set forth on the signature pages hereto (and for the
Administrative Agent, to the address set forth in the Indenture) or at other
such address as shall be designated by such party in a written notice to the
other parties hereto. Notice shall be effective and deemed received (a) two days
after being delivered to the courier service, if sent by courier, (b) upon
receipt of confirmation of transmission, if sent by telecopy, or (c) when
delivered, if delivered by hand.

 

 

-16-

 

--------------------------------------------------------------------------------






Section 8.3 No Waiver; Remedies.

No failure on the part of a Deal Agent or a Purchaser to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 8.4 Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the Issuer, the
Deal Agents, the Purchasers and their respective successors and permitted
assigns.

Section 8.5 Term of this Agreement.

This Agreement, including, without limitation, the Issuer’s obligations to
observe its covenants and agreements set forth herein, shall remain in full
force and effect until the Collection Date; provided, however, that the
obligations of the Issuer under the indemnification and payment provisions of
Article VI and the provisions of Section 8.9 and Section 8.10 and the agreements
of the parties contained in Sections 8.6, 8.7, 8.8 and 8.12 shall be continuing
and shall survive any termination of this Agreement.

Section 8.6 GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW BUT OTHERWISE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF
CONFLICTS OF LAW, AND THE RIGHTS, OBLIGATIONS AND REMEDIES OF THE PARTIES HERETO
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK .

Section 8.7 WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION.

(1) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

(2) THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE NONEXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT LOCATED IN THE COUNTY
OF NEW YORK, SOLELY FOR THE PURPOSES OF ANY ACTION, SUIT OR PROCEEDING BROUGHT
AGAINST IT AND TO OR IN CONNECTION WITH THIS AGREEMENT ANY OF THE SERIES 2008-1
TRANSACTION

 

 

-17-

 

--------------------------------------------------------------------------------






DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREUNDER OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREE THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD OR DETERMINED IN ANY SUCH COURT. IN THE EVENT THAT ANY
SUCH ACTION, SUIT OR PROCEEDING IS BROUGHT IN A STATE COURT, THE PARTIES WILL
SEEK ASSIGNMENT TO THE COMMERCIAL PART OF SAID COURT. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HERETO HEREBY WAIVE AND AGREE NOT TO ASSERT BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IS
NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THE SERIES 2008-1 TRANSACTION DOCUMENTS
OR THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS.

(3) TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO SHALL NOT SEEK
AND HEREBY WAIVE THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY
ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT
AN ENFORCEMENT OF SUCH JUDGMENT.

Section 8.8 Inspection Rights, Costs, Expenses and Taxes.

In addition to the rights of indemnification granted to the Deal Agents, the
Purchasers and their respective Affiliates under Article VI hereof, the Issuer
agrees to pay on demand all costs and expenses incurred by a Purchaser, a Deal
Agent and their respective Affiliates, successors or assigns, with respect to
enforcing their respective rights and remedies as against the Issuer under this
Agreement, the Indenture, any Note, any other Series 2008-1 Transaction Document
and the other documents to be delivered hereunder or in connection herewith;
provided, however, that none of the Deal Agents, any Purchaser or any Affiliate
thereof shall be entitled to any such payment (and shall reimburse the Issuer
for any such payments previously received) if such person has been determined by
a court of competent jurisdiction to not be entitled to receive indemnification
pursuant to Article VI hereof in connection with such enforcement. The Issuer
also agrees to pay on demand all costs and expenses of the Purchasers and the
Deal Agents, and their respective Affiliates, successors or assigns, if any
(including reasonable and documented counsel fees and expenses), incurred in
connection with the negotiation, execution, and delivery of this Agreement and
the transactions contemplated hereby, any removal of the Manager or the
enforcement, administration (including periodic auditing), amendment or
modification of, or any waiver or consent issued in connection with, this
Agreement, the Series 2008-1 Transaction Documents and the other documents to be
delivered hereunder, including, without limitation, the reasonable and
documented fees and out-of-pocket expenses of counsel for the Purchasers and the
Deal Agents with respect thereto and with respect

 

 

-18-

 

--------------------------------------------------------------------------------






to advising the Purchasers and the Deal Agents as to their rights and remedies
under this Agreement, the Series 2008-1 Transaction Documents and the other
agreements executed pursuant hereto; provided, however, that the Issuer’s
obligation to pay any such costs or expenses incurred in connection with the
ongoing inspection of the books and records of the Issuer will be subject to
such limitations and conditions as are set forth in Section 1304 of the
Indenture. Any amounts subject to the provisions of this Section 8.8 shall be
paid by the Issuer to the applicable Deal Agent on the Payment Date immediately
following such Deal Agent’s demand therefor. Notwithstanding anything to the
contrary, the Issuer’s obligations to make payments under this Section 8.8 shall
be limited solely to funds available from time to time for such purpose pursuant
to Section 302 or Section 806 of the Indenture and to the extent they are not so
paid, such obligations shall not constitute a “claim” (as defined in Section
101(5) of the Bankruptcy Code) against the Issuer.

Section 8.9 No Proceedings.

(a) Each of the Issuer, the Deal Agents, the Purchasers and the Liquidity Agents
hereby agrees that it will not institute, or join any other Person in
instituting, against any CP Purchaser any bankruptcy, insolvency, winding up,
dissolution, receivership, conservatorship or other similar proceeding or action
so long as any Commercial Paper issued by any CP Purchasers shall be outstanding
or there shall not have elapsed one year and one day since the last day on which
any such Commercial Paper shall have been outstanding.

(b) Notwithstanding any prior termination of this Agreement, each Deal Agent,
Purchaser, Liquidity Provider and Liquidity Agent agrees that it shall not, with
respect to the Issuer, institute or join any other Person in instituting any
proceeding of the type referred to in the definition of “Bankruptcy Event”
against or with respect to the Issuer or so long as any Outstanding Obligation
shall be unpaid and there shall not have elapsed one year plus one day since the
last day on which any such Outstanding Obligation shall have been unpaid. The
foregoing shall not limit the right of any such Person to file any claim in or
otherwise take any action with respect to any such proceeding that was
instituted against Issuer by any Person other than any Deal Agent, Purchaser,
the Liquidity Provider or Liquidity Agent. In addition, each Deal Agent,
Purchaser, Liquidity Provider and Liquidity Agent agrees that all amounts owed
to it by Issuer shall be payable solely from amounts that become available for
such payment pursuant to the Series 2008-1 Transaction Documents, and no such
amounts shall constitute a claim (as defined in Section 101(5) of the Bankruptcy
Code) against Issuer to the extent that they are in excess of the amounts
available for their payment.

“Bankruptcy Event” means, for any Person, any of the following events:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or any
substantial part of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 days; or any
order for relief in respect of such Person shall be entered in an involuntary
case under the federal bankruptcy laws or other similar laws now or hereafter in
effect, or

 

 

-19-

 

--------------------------------------------------------------------------------






(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or the like, for such Person or any substantial
part of its property, or shall make any general assignment for the benefit of
creditors, or shall fail to, or admit in writing its inability to, pay its debts
generally as they become due.

Section 8.10 Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant or agreement,
(including, without limitation, the payment of any fees or any other
obligations) of any of the Issuer, any Purchaser or any Deal Agent as contained
in this Agreement or any other agreement, instrument or document entered into by
it pursuant hereto or in connection herewith shall be had against any
administrator of such party or any incorporator, affiliate, stockholder, member,
manager, officer, employee or director of such party or of any such
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that the agreements of such party contained in this
Agreement and all of the other agreements, instruments and documents entered
into by it pursuant hereto or in connection herewith are, in each case, solely
the corporate obligations of such party, and that no personal liability
whatsoever shall attach to or be incurred by any administrator of such party or
any incorporator, stockholder, member, manager, affiliate, officer, employee or
director of such party or of any such administrator, as such, or any of them,
under or by reason of any of the obligations, covenants or agreements of such
party contained in this Agreement or in any other such instruments, documents or
agreements, or which are implied therefrom, and that any and all personal
liability of every such administrator of such party and each incorporator,
stockholder, member, manager, affiliate, officer, employee or director of such
party or of any such administrator, or any of them, for breaches by such party
of any such obligations, covenants or agreements which liability may arise
either at common law or at equity, by statute or constitution, or otherwise, is
hereby expressly waived as a condition of and in consideration for the execution
of this Agreement.

(b) Notwithstanding anything contained in this Agreement or any other Series
2008-1 Transaction Document, no CP Purchaser shall have any obligation to pay
any amount required to be paid by it hereunder or thereunder to its Deal Agent,
or to any other Person, in excess of any amount available to such CP Purchaser
after paying or making provision for the payment of its Commercial Paper. All
payment obligations of a CP Purchaser hereunder are contingent upon the
availability of funds in excess of the amounts necessary to pay Commercial
Paper; and each Liquidity Agent, the Issuer and each Deal Agent agrees that they
shall not have a “claim” (as defined in Section 101(5) of the Bankruptcy Code)
if and to the extent that any such payment obligation exceeds the amount
available to a CP Purchaser to pay such amounts after paying or making provision
for the payment of its Commercial Paper.

 

 

-20-

 

--------------------------------------------------------------------------------






Section 8.11 Ratable Payments.

If any Purchaser, whether by setoff or otherwise, has payment made to it with
respect to any portion of any amount of the principal amount of any Note or
other amount owing to such Purchaser (other than payments received pursuant to
Article VI) in a greater proportion than that received by any other Purchaser,
such Purchaser agrees, promptly upon demand, to pay to the Deal Agent, for
distribution ratably to all other Purchasers, the amount of such excess such
that all Purchasers shall receive their ratable portion of such payment.

Section 8.12 Confidentiality.

(1) Each of the Deal Agents, the Purchasers and the Issuer shall maintain and
shall cause each of its employees and officers to maintain the confidentiality
of this Agreement and the other confidential proprietary information with
respect to the other parties hereto and their respective businesses obtained by
it or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its officers
and employees may (i) disclose such information to any prospective assignees or
participants and to its external accountants and attorneys and as required by
law, applicable accounting requirements or order of any judicial or
administrative proceeding and (ii) disclose the existence of this Agreement, but
not the financial terms thereof.

(2) Anything herein to the contrary notwithstanding, the Issuer hereby consents
to the disclosure of any nonpublic information with respect to it (i) to the
Deal Agents, the Liquidity Agents, the Liquidity Providers, prospective
Liquidity Providers or a Purchaser by each other, (ii) by a Deal Agent or the
Purchasers to any prospective or actual assignee or participant of any of them
or (iii) by a Deal Agent to any rating agency that provides a rating for the
Commercial Paper, any Commercial Paper dealer or placement agent or provider of
a surety, guaranty or credit or liquidity enhancement to a Purchaser and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided each such Person is informed of the confidential nature of
such information and agrees to keep such information confidential pursuant to
the terms of this Section 8.12. In addition, the Purchasers, the Liquidity
Agents, the Liquidity Providers and the Deal Agents may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law).

Section 8.13 Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Execution and delivery of this Agreement by
facsimile signature shall constitute execution and delivery of this Agreement
for all purposes hereof with the same force and effect as execution and delivery
of a manually signed copy hereof. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. This Agreement contains the
final and complete integration of all prior expressions by the parties hereto
with

 

 

-21-

 

--------------------------------------------------------------------------------






respect to the subject matter hereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof, superseding
all prior oral or written understandings.

[Signature pages follow.]

 

 

-22-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

THE ISSUER:

 

TAL ADVANTAGE II LLC

 

 

 

 

 

 

By: 

TAL International Container Corporation, its manager

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

100 Manhattanville Road
Purchase, New York 10577-2135
Attn: Jeffrey Casucci
Email: jeffrey.casucci@talinternational.com

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

TAL International Container Corporation
100 Manhattanville Road
Purchase, New York 10577-2135
Attn: Jeffrey Casucci, Vice President and Treasurer
Fax: 914 697 2526

 

 

SERIES 2008-1 NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------






THE PURCHASERS, CP PURCHASERS

DEAL AGENTS, LIQUIDITY PROVIDERS

AND LIQUIDITY AGENTS:

 

 

 

FORTIS CAPITAL CORP.

 

 

 

 

 

 

By: 

 

 

 

Name:

 

 

 

Title:

 

 

 

SERIES 2008-1 NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------